Exhibit 99.1 Company Contact: Mark Donohue Investor Relations and Corporate Communications (215) 558-4526 www.impaxlabs.com Impax Laboratories Reports Fourth Quarter and Full Year 2012 Results ‒ Company Updates 2013 Financial Guidance ‒ Provides Update on IPX159 Phase IIb Trial in Restless Legs Syndrome HAYWARD, Calif. (February 25, 2013)  Impax Laboratories, Inc. (NASDAQ: IPXL) today reported fourth quarter 2012 adjusted net income of $20.5 million or $0.30 per diluted share, compared to $21.9 million or $0.33 per diluted share in the fourth quarter 2011. Adjusted net income for the fourth quarter 2012 excludes $15.7 million or $0.23 per diluted share, primarily related to amortization and acquisition costs from third-party business development transactions in 2012. GAAP net income for the fourth quarter 2012 was $4.8 million or $0.07 per diluted share, compared to $21.9 million or $0.33 per diluted share in the prior year period. For the fourth quarter 2012, total revenues were $141.1 million, a decrease of 11%, compared to $158.6 million in the prior year period, primarily due to lower sales of the Companys authorized generic Adderall XR® products as a result of additional competition, partially offset by United States (U.S.) sales of Zomig®. Total revenues for the fourth quarter 2012 included the recognition of $9.0 million of previously deferred revenue related to a product marketed under the generic OTC Partner alliance agreement with Pfizer (Pfizer Agreement). Adjusted earnings before interest, taxes, depreciation and amortization (Adjusted EBITDA), was $38.3 million in the fourth quarter 2012, compared to $40.4 million in the fourth quarter 2011. Cash and short-term investments were $298.9 million as of December 31, 2012. Please refer to the attached Non-GAAP Financial Measures for a reconciliation of GAAP to non-GAAP items. Full Year 2012 results For the full year 2012, adjusted net income was $130.8 million or $1.91 per diluted share, compared to $66.0 million or $0.98 per diluted share for the full year 2011. The increase was primarily driven by U.S. sales of Zomig under the AstraZeneca License Agreement. Adjusted results exclude acquisition-related costs, as well as other items noted in the attached reconciliation table. GAAP net income for the full year 2012 was $55.9 million or $0.82 per diluted share, compared to $65.5 million or $0.97 per diluted share in 2011. Total revenues for the full year 2012 increased 13% to $581.7 million, compared to $512.9 million for the full year 2011, primarily due to U.S. sales of Zomig and higher sales of fenofibrate products, partially offset by lower sales of authorized generic Adderall XR. Adjusted EBITDA was $228.5 million for the full year 2012, compared to $126.4 million in the prior year. While our adjusted full year 2012 financial results improved over last year, it was still a challenging year for Impax. We faced a few obstacles on two of our key objectives for 2012 - successfully resolving the warning letter at our Hayward facility and obtaining approval of our first internally developed branded product candidate RYTARY
